 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   SOPHIA ELLIOTT, et al.,                             Case No. 1:17-cv-01214-LJO-SAB

10                    Plaintiffs,                        ORDER RE STIPULATION FOR
                                                         EXTENSION OF EXPERT DISCOVERY
11           v.                                          CUTOFF

12   ROBERT ROSS, et al.,                                (ECF No. 34)

13                    Defendants.

14

15          On March 25, 2019, the parties filed a stipulation to extend the expert discovery cutoff

16 date in this action to allow for the completion of settlement negotiations prior to completing

17 depositions. Accordingly, IT IS HEREBY ORDERED that the deadlines in the January 17, 2018

18 scheduling order are amended as follows:

19          1..      Expert discovery cutoff:                    May 10, 2019; and

20          2.       All other aspects of the January 17, 2018 scheduling order, as modified on

21                   January 14, 2019 (ECF No. 33), remain in effect.

22
     IT IS SO ORDERED.
23

24 Dated:         March 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
